COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       William J. Gonyea Junior v. Orian Scott

Appellate case number:     01-16-00292-CV

Trial court case number: 2014-51066

Trial court:               152nd District Court of Harris County

        The reporter’s record was originally due on May 24, 2016. Two court reporters reported
this case: Cynthia Montalvo and Peggy Hershelman. On July 15, 2016, William J. Gonyea
submitted proof of payment to court reporter Montalvo for the portion of the reporter’s record
Montalvo prepared. This portion of the reporter’s record was filed.
        Court reporter Hershelman advised this Court that Gonyea had not requested or made
financial arrangements for the filing of her portion of the reporter’s record. On September 1,
2016, we issued a notice to Gonyea regarding the failure to make arrangements to file the
remaining portion of the reporter’s record and advised him that the final deadline to submit
written evidence of payment or arrangements to pay for the reporter’s record was 5:00 p.m. on
September 5, 2016. On September 12, 2016, Gonyea filed a letter advising this Court that he
was not requesting the portion of the reporter’s record from Peggy Hershelman. By not
requesting the entire reporter’s record, Gonyea is requesting a partial reporter’s record. When an
appellant requests a partial reporter’s record, he is to include the points or issues to be presented
in the request and is then limited to those points or issues. See TEX. R. APP. P. 34.6(c)(1). The
record does not include a request filed by Gonyea that contains the issues or points he intends to
raise, as required by rule 34.6(c)(1).
       Appellee, Orian Scott, subsequently filed a notice that he had requested supplementation
of the reporter’s record with the portion recorded by Hershelman. Scott further stated that
Hershelman was required to prepare and file this portion at appellant’s cost. Hershelman has
advised this Court that appellant has not paid for this portion of the record.
         Accordingly, on December 1, 2016, we issued an order abating the appeal, remanding to
the trial court, and directing the trial court to hold a hearing to determine whether the portion of
the reporter’s record taken by Hershelman was necessary to the issues Gonyea intends to raise on
appeal See TEX. R. APP. P. 34.6(c)(3). We stated that, if the trial court found this portion of the
record was not necessary to Gonyea’s issues, Scott would be responsible for payment for this
supplemental reporter’s record. See id. If, on the other hand, the trial court found that the
Hershelman portion of the reporter’s record was necessary to issues Gonyea intended to raise,
Gonyea would be responsible for payment for this supplemental reporter’s record. See id.
       On November 3, 2016, the trial court’s findings were filed in our Court. On December 1,
2016, we issued an order observing that the trial court had determined that the Hershelman
record was not necessary to Gonyea’s appeal, but also ordered Gonyea to pay for the Hershelman
record. Accordingly, we set a December 20, 2016 deadline for the Hershelman record to be filed
at Gonyea’s cost. We also ordered Gonyea to file his brief on January 19, 2016.
        On December 15, 2016, court reporter Hershelman filed an information sheet stating that
appellant had made no arrangements to pay for the record. Because Gonyea has not made
arrangements for the filing of a portion of the reporter’s record, we will consider and decide the
appeal on those issues or point that do not require consideration of the Hershelman portion of the
reporter’s record. See TEX. R. APP. P. 37.3(c). Gonyea’s brief is due January 19, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: December 20, 2016